UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report CAMTEK LTD. (Translation of Registrant’s Name into English) Israel (Jurisdiction of incorporation or organization) 000-30664 (Commission file number) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Moshe Eisenberg, (972) (4) 6048100, Facsimile: (972) (4) 6048300, E-mail: moshee@camtek.co.il (Name and telephone number of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: xRule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014. Item 1.01. Conflict Minerals Disclosure and Report Camtek Ltd. (the “Company”) has evaluated its current product lines and determined that certain products we manufacture or contract to manufacture may contain tin, tungsten, tantalum and/or gold, which are defined as “conflict minerals”. Accordingly, the Company is filing this disclosure along with a Conflict Minerals Report to disclose the measures we have taken to determine the origin of the conflict minerals used in our products. Conflict Minerals Disclosure A copy of Camtek's Conflict Minerals Report for the reporting period from January 1, 2014 to December 31, 2014 is filed as Exhibit 1.01 hereto and is publicly available at www.camtek.co.il. Item 2.01. Exhibits The following exhibit is filed as part of this report: Exhibit 1.01 – Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: May 31, 2015
